    Case 2:92-cr-81058-MFL ECF No. 957, PageID.1795 Filed 01/06/21 Page 1 of 27




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                       Cr. No. 92-81058

v.                                             Honorable Matthew F. Leitman

D-21 RONALD HUNTER,

              Defendant.
                                          /

    SUPPLEMENTAL BRIEF IN SUPPORT OF RONALD HUNTER’S PRO
       SE MOTION FOR COMPASSIONATE RELEASE (ECF No. 952)

        Ronald Hunter, through counsel, submits this supplemental brief in support of

his pro se motion seeking a reduction of his sentence to time served under Section 603

of the First Step Act of 2018 (“1SA”), Pub. L. 115-319, 132 Stat. 5194 (2018) (amending

18 U.S.C. § 3582(c)(1)(A)(i)). 1 (See ECF No. 952, Pro Se Mot.)

        Mr. Hunter is serving a life sentence after a jury convicted him of a killing in

furtherance of a continuing criminal enterprise (“CCE”) and a related gun charge that

occurred when he was just 23 years old. The CCE charge carried a 20-year mandatory



1
  Two 1SA provisions offer relief to Mr. Hunter. Section 404 authorizes retroactive
application of the Fair Sentencing Act., and Mr. Hunter previously filed § 404 motions,
which remain pending. (See ECF Nos. 944, 950.) This brief supplements his request for
relief under Section 603, which governs compassionate release. The motions are based
on different considerations and historical approaches to clemency but they share a
bottom line: Mr. Hunter is being over-punished, possibly fatally, and, for the first time
in decades, the Court has the authority to correct that.
    Case 2:92-cr-81058-MFL ECF No. 957, PageID.1796 Filed 01/06/21 Page 2 of 27




minimum, 21 U.S.C. 848(e)(1)(A), and the gun charge carried a mandatory five-year

consecutive sentence, 18 U.S.C. § 924(c). Judge Taylor sentenced him to life in prison

under the then-mandatory Sentencing Guidelines.

        A lot has changed since Mr. Hunter’s 1997 convictions: the law, our

understanding of youth, and Mr. Hunter himself. Thanks to the 1SA, this Court has

authority to take a second look at Mr. Hunter. Today, he is a remorseful 51-year-old

man who has languished in prison for nearly a quarter of a century. Mr. Hunter has

been in federal custody for 23 years, 7 months, and 10 days (283 months and 10 days).2

With good time credit, he has served the rough equivalent of 28 years (336 months).

        While in custody, Mr. Hunter has participated in programming, maintained

relationships with his family and friends, striven to continue his growth and

development through self-study programs and self-help books about how to be a better

man, and obtained his GED. At the same time, Mr. Hunter’s health conditions,

including morbid obesity and poorly-controlled hypertension, have worsened,

rendering him particularly vulnerable to COVID-19.

        Several circumstances establish extraordinary and compelling reasons for Mr.

Hunter’s release: (1) his continued incarceration during a global pandemic presents



2
 Although his PSR reports a detention date in May 1997, (PSR at 1), the BOP’s sentence
computation begins in July 1999, more than two years later, (see Ex. 1, Pub. Info. at 3).
Mr. Hunter was arrested by federal authorities on November 20, 1996, and has been in
federal or state custody since that time. When his state time is accounted for, he has
been in custody for 24 years, 1 month, and 18 days.
                                           2
 Case 2:92-cr-81058-MFL ECF No. 957, PageID.1797 Filed 01/06/21 Page 3 of 27




grave risks to his health; (2) his youth at the time of the conduct underlying his

convictions coupled with the mandatory nature of the Guidelines at sentencing;

(3) sentencing disparities between him and his more culpable co-defendants, almost all

of whom are now free; and (4) his demonstrated rehabilitation.

                                   BACKGROUND

I.    Personal

      Mr. Hunter was born in Detroit in January 1969, a year-and-a-half after the long,

hot summer of 1967, to 14-year-old Francis Hunter. (PSR ¶ 64.) He was raised by a

maternal great aunt from infancy. (Id.) He had limited contact with his mom and never

met his dad. (PSR ¶ 64.) While his aunt provided for his basic needs, she was forced to

take him in, and Mr. Hunter never received the love and support children so desperately

need. (See Ex. 2, Hunter Ltr.) As he reached adolescence, he began “to look for love

and acceptance in unhealthy arenas[.]” (Id.) He started smoking weed at 13, dropped

out of school in ninth grade, and was drinking alcohol daily by the time he reached 16.

(PSR ¶¶ 68-69.) Trouble ensued. At 19, Mr. Hunter was convicted of a drug offense in

state court. (Id. ¶ 48.) Not long after he was released on parole, he absconded, violated,

and escaped from custody. By 27, he had more state convictions. (Id. ¶¶ 50-53.)

II.   Procedural

      The government indicted Mr. Hunter with ten codefendants in the late 1990s.

(ECF No. 275.) Count 1 charged a drug trafficking conspiracy. Counts 4, 6, 8, and 10

charged Mr. Hunter with intentional killing in furtherance of or while engaging in a
                                            3
    Case 2:92-cr-81058-MFL ECF No. 957, PageID.1798 Filed 01/06/21 Page 4 of 27




CCE, aiding and abetting, 21 U.S.C. § 848(e)(1)(A) and 21 U.S.C. § 2. Counts 5, 7, 9,

and 11 charged him with use or carrying of a firearm, 18 U.S.C. § 924(c).

        This indictment stemmed from a case the government initiated in 1992 that grew

into a multi-defendant prosecution against 22 people involved in a violent drug

trafficking organization headed by Timothy Patton and Roderick Crawford. (PSR ¶ 20.)

The Patton-Crawford organization was responsible for flooding the streets of Detroit

with thousands of kilograms of cocaine and crack. (Id. ¶¶ 14, 17-18.) Patton, along with

others, ordered the killings of multiple people – including Ms. Monica Johnson, who

Mr. Hunter was eventually convicted of killing. (Id. ¶¶ 20-22, 28. 3) Patton wanted Ms.

Johnson dead because she stole “over a million dollars in drug proceeds belonging to

the drug organization[.]” 4 (Id. ¶ 20.)

        Despite being responsible for multiple deaths and for fueling the crack epidemic

in Detroit that no doubt claimed additional lives, Patton and Crawford cooperated,

received favorable pleas, and escaped any responsibility for the murders. (Id. ¶ 16; ECF

No. 828, PageID.745-747.) Patton was released from prison in March 2004 and




3
  To the extent the PSR suggests Mr. Hunter was involved in other killings, this is
inaccurate. He was convicted of one murder and acquitted on the others.
4
  Before Ms. Johnson’s death, Patton and others kidnapped her in an attempt to recover
the money. (PSR ¶ 10.) When this failed, Patton ordered her dead. The first attempt on
her life occurred in March 1992. (Id. ¶ 20.) Instead of killing her, David Powell and
Edwin Culp killed “three innocent victims” who were not involved in the conspiracy.
(Id.) Powell pled guilty to these killings and a jury found Culp guilty.
                                              4
 Case 2:92-cr-81058-MFL ECF No. 957, PageID.1799 Filed 01/06/21 Page 5 of 27




Crawford in 2005. David Powell pled guilty to killing three people, see note 4, and a

related § 924(c). He was released from BOP custody in 2013.

       Unlike his co-defendants, who, as leaders of the organization had more to offer

the government, Mr. Hunter exercised his constitutional right to a jury trial. A jury

found him guilty of the December 1992 killing of Monica Johnson and of using a gun

to commit that crime (Counts 4 and 5) and not guilty of all other charges. Mr. Hunter

was sentenced to life in prison under the then-mandatory Guidelines regime.

       Mr. Hunter was 23 years old at the time of the killing. He has been in custody

since age 27 and will be 52 by the time briefing is completed.

                                 LEGAL STANDARD

       Compassionate release is appropriate when: (1) “extraordinary and compelling

reasons warrant” a reduction; and (2) the reduction is consistent with the 18 U.S.C.

§ 3553(a) factors, “to the extent that they are applicable[.]” 18 U.S.C. § 3582(c)(1)(A).

“Until the Sentencing Commission updates § 1B1.13 . . . , district courts have full

discretion . . . to determine whether an ‘extraordinary and compelling’ reason justifies a

compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion.”

United States v. Jones, 980 F.3d 1098, 1108 (6th Cir. 2020).

                                     ARGUMENT

I.     Mr. Hunter Has Exhausted Administrative Remedies.

       Mr. Hunter’s request for compassionate release from the BOP was denied by

FCI Pekin’s warden on October 13, 2020. (See Ex. 3, Denial (SEALED).) Because there
                                             5
    Case 2:92-cr-81058-MFL ECF No. 957, PageID.1800 Filed 01/06/21 Page 6 of 27




has been a “lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility,” there is no barrier to relief. 18 U.S.C. § 3582(c)(1)(A)(i).

II.     Extraordinary and Compelling Reasons Warrant Mr. Hunter’s Release.

        This Court has discretion to “consider the full slate of extraordinary and

compelling reasons that an imprisoned person might bring before them in motions for

compassionate release.” United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). In

addition to health reasons, courts have found a variety of circumstances “extraordinary

and compelling”: the defendant’s age at the time of the crime,5 mandatory guidelines,6

overly long sentences,7 and extraordinary rehabilitation. 8

        A.    Mr. Hunter’s Health Conditions and Confinement during the
              COVID-19 Pandemic Are Extraordinary and Compelling Reasons.

        COVID-19 is a dangerous disease and the pandemic it gave rise to is a public

health crisis unprecedented in modern times. A person’s likelihood of succumbing to

COVID depends on: (1) their health and demographics and (2) where they live.


5
  See, e.g., United States v. Maumau, No. 08-cr-00758, 2020 WL 806121, at *5 (D. Utah
Feb. 18, 2020) (reducing sentence based on age at the time of unlawful conduct, the
length of the imposed sentence imposed, subsequent change in law, and rehabilitation).
6
  See, e.g., United States v. Jones, No. 94-cr-20079, 2020 WL 5359636, at *7 (N.D. Cal. Aug.
27, 2020) (reducing sentence based in part on Booker’s change to advisory guidelines);
United States v. Quinn, 467 F. Supp. 3d 824, 827-28 (N.D. Cal. 2020) (same).
7
  See, e.g., United States v. Price, No. 07-cr-0152, 2020 WL 5909789, at *4-6 (D.D.C. Oct.
6, 2020) (releasing defendant sentenced to a mandatory life sentence); United States v.
Day, -- F. Supp. 3d --, 2020 WL 4251803, at *12 (E.D. Va. July 23, 2020) (extraordinary
and compelling reasons where defendant’s sentence today would be dramatically
different); United States v. Cantu-Rivera, No. 89-cr-204, 2019 WL 2578272 (S.D. Tex. June
24, 2019).
8
  See, e.g., United States v. Stephenson, 461 F. Supp. 3d 864, 872-73 (S.D. Iowa 2020).
                                                  6
    Case 2:92-cr-81058-MFL ECF No. 957, PageID.1801 Filed 01/06/21 Page 7 of 27




              1.      Mr. Hunter’s Preexisting Conditions Make Him More
                      Susceptible to the Scourge of COVID.

        As a 51-year old morbidly-obese Black man with a history of smoking,

hypertension, hyperlipidemia, and sleep apnea, Mr. Hunter is particularly vulnerable.

The combination of his conditions has a compounding effect that places him in

extremely serious danger, especially in light of his age.9

        Morbid Obesity. Mr. Hunter is morbidly obese. In March of 2020, Mr. Hunter

weighed 346 pounds. (See Ex. 4, 2020 BOP Med. R. at 17, 18, 34 (SEALED).) He has

lost weight since then and estimates he now weighs 334 pounds. At 5’10”, Mr. Hunter’s

body mass index (“BMI”) is 47.9, well over the morbid obesity threshold of 40.10

        The CDC has labeled obesity as a risk factor with the “strongest and most

consistent evidence” for an association with severe illness from COVID-19. 11 People

with BMIs of 40 or more are 4.5 times more likely to be hospitalized than persons

with healthy BMIs regardless of age.12 People under 60, like Mr. Hunter, with BMIs

over 35, are 3.6 times as likely to need acute medical care related to COVID-19 than

those with BMIs under 30.13 Further, morbidly-obese racial minorities “are at even


9
   CDC, Older Adults (“Risk for severe illness with COVID-19 increases with age, with
older adults at highest risk.”).
10
   Of additional concern is that at least twice over the past two years, Mr. Hunter’s A1C
levels have been elevated to the point he was considered prediabetic. (Ex. 4, 2020 BOP
Med. R. at 17; Ex. 5, 2019 BOP Med. R. at 5 (SEALED).)
11
   See CDC, Medical Conditions Evidence Table.
12
   See CDC, COVID-19 Associated Hospitalization Related to Underlying Medical Conditions.
13
    See Jennifer Lighter, et al., Obesity in Patients Younger Than 60 Years Is a Risk Factor for
COVID- 19 Hospital Admission, Clinical Infectious Diseases (2020).
                                                 7
 Case 2:92-cr-81058-MFL ECF No. 957, PageID.1802 Filed 01/06/21 Page 8 of 27




higher risk for severe COVID-19 illness.”14 Thus, courts nationwide, including this

one, conclude that obesity, either alone or in combination with other preexisting

conditions, satisfies the “extraordinary and compelling” standard. 15

        Former Smoker. Before his arrest, Mr. Hunter regularly smoked marijuana

wrapped in cigars. “Being a current or former cigarette smoker increases your risk of

severe illness from COVID-19.”16 Because COVID-19 “is a respiratory disease,” and

smoking affects lung function, this history puts Mr. Hunter at higher risk from the

disease. 17 Due to this correlation, courts, including at least two in this district, have

granted compassionate release to individuals with histories of smoking.18

        Hypertension. Mr. Hunter is at increased risk of severe or fatal complications

from COVID-19 due to hypertension, a condition for which he takes four medications

daily: potassium chloride, lisinopril, amlodipine, and furosemide. (See, e.g., Ex. 4, 2020

BOP Med. R. at 9, 12-13, 17.) His blood pressure readings in 2020 and 2019 were:

     Date      Value        Category                   Record Citation
     8/17/2020 207/85       Hypertensive crisis        Ex. 4, 2020 BOP Med. R. at 9
               166/90       Stage 2 hypertension
     3/2/2020 163/87        Stage 2 hypertension       Ex. 4, 2020 BOP Med. R. at 17
14
   See CDC, COVID-19 Associated Hospitalization Related to Underlying Medical Conditions.
15
   See, e.g., United States v. King, No. 17-cr-20332, 2020 WL 5440324, at *2 (E.D. Mich.
Sept. 10, 2020) (granting release to man with BMI of 35.2 who also suffered from
asthma); United States v. Mitchell, No. 17-cr-20263, ECF No. 94 (E.D. Mich. Aug. 18,
2020) (releasing a 24-year-old woman whose sole condition was a BMI of 31-32).
16
   CDC, People with Certain Medical Conditions.
17
   United States v. Galaz, 2020 WL 4569125, at *4 (S.D. Cal. Aug. 7, 2020) (citing studies).
18
   See United States v. Brady, No. 18-cr-20106, 2020 WL 7053811, at *1 (E.D. Mich. Dec.
2, 2020); United States v. Andrade, No. 16-cr-20751, 2020 WL 5505344, at *2 (E.D. Mich.
Sept. 11, 2020).
                                                8
 Case 2:92-cr-81058-MFL ECF No. 957, PageID.1803 Filed 01/06/21 Page 9 of 27




     10/2/2019 144/94       Stage 2 hypertension         Ex. 5, 2019 BOP Med. R. at 25
               170/90       Stage 2 hypertension
     8/15/2019 125/74       Elevated blood pressure      Ex. 5, 2019 BOP Med. R. at 25
     6/5/2019 138/83        Stage 1 hypertension         Ex. 5, 2019 BOP Med. R. at 25
     5/21/2019 186/92       Hypertensive crisis          Ex. 5, 2019 BOP Med. R. at 25
     5/8/2019 179/91        Stage 2 hypertension         Ex. 5, 2019 BOP Med. R. at 25
     4/30/2019 210/106      Hypertensive crisis          Ex. 5, 2019 BOP Med. R. at 25
               206/110      Hypertensive crisis

All of the 2020 blood pressure readings are indicative of either stage 2 hypertension or

hypertensive crisis. (See Ex. 6, Am. Heart Ass’n Hypertension Chart.) Despite finding

his blood pressure high enough in August 2020 to warrant weekly readings for 30 days,

the records contain no additional readings. (Ex. 4, 2020 BOP Med. R. at 8.)

        The CDC warns that hypertension increases the risk of hospitalization from

COVID-19 three-fold. 19 High blood pressure also is the most common comorbidity

for COVID deaths. 20 Several courts in this district thus have identified hypertension as

increasing the risk of a severe COVID infection. 21 Other courts agree.22

        Hyperlipidemia. Mr. Hunter has hyperlipidemia for which he takes

Atorvastatin daily. (See Ex. 4, 2020 BOP Med. R. at 12.) While high cholesterol is not



19
   See CDC, COVID-19 Associated Hospitalization Related to Underlying Medical Conditions.
20
   See N.Y. Tracker (hypertension is present in nearly 53% of COVID deaths).
21
   See, e.g., United States v. Watkins, No. 14-20034 (E.D. Mich. Dec. 10, 2020); United States
v. Moore, No. 12-cr-20733 (E.D. Mich. Nov. 24, 2020); United States v. Jones, No. 93-cr-
81138 (E.D. Mich. Oct. 19, 2020); United States v. Dixon, No. 17-cr-20625 (E.D. Mich.
Sept. 9, 2020); United States v. Massingille, No. 16-cr-20193, 2020 WL 4569562, at *3
(E.D. Mich. Aug. 7, 2020); United States v. Goins, No. 11-cr-20376, 2020 WL 3064452,
at *5 (E.D. Mich. June 9, 2020).
22
   See, e.g., United States v. Robinson, No. 10-cr-261, 2020 WL 4041436, at *5 (E.D. Va.
July 17, 2020) (hypertension alone can cause a high risk of serious illness).
                                                 9
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1804 Filed 01/06/21 Page 10 of 27




a specific risk factor for COVID-19 enumerated by the CDC, medical sources report

increased risk of poor outcomes because of the negative effect high cholesterol has on

the heart’s functioning. 23 Independent of the impact on cardiac health, some of this

research, including a study by the Scripps Research Institution, suggests that high

cholesterol can trigger an aggressive immune response, or cytokine storm, in COVID-

19 patients with hyperlipidemia.24 This process can lead to more negative outcomes

from COVID-19.25 Moreover, statistics from New York public health authorities,

which keep detailed records of comorbidities, reveal that hyperlipidemia is the third

leading comorbidity in COVID-19 deaths, behind only hypertension and diabetes.26

      Courts have correctly held that hyperlipidemia, combined with other conditions

such as hypertension, can establish “extraordinary and compelling reasons” to support

compassionate release in light of COVID-19. 27

      Sleep Apnea. In 2019, Mr. Hunter was evaluated for sleep apnea after

complaining of “daytime drowsiness, snoring at night” and reporting that “Others say

he stops breathing.” (Ex. 5, 2019 BOP Med. R. at 2.) A sleep study found a “[s]uspected



23
    See, e.g., David Templeton, Cholesterol Could Be The Culprit in COVID-19 Deaths,
Pittsburgh Post-Gazette (June 7, 2020).
24
   Id.
25
   Id.
26
   See N.Y. Tracker.
27
   See, e.g., United States v. Johnson, No. 18-cr-20073, 2020 WL 5630008, at *3 (E.D. Mich.
Sept. 21, 2020) (hyperlipidemia, in combination with other conditions, increases the risk
of a severe COVID infection); United States v. Pena, No. 15-cr-551, 2020 WL 2301199,
at *4 (S.D.N.Y. May 8, 2020) (releasing man with hypertension and hyperlipidemia).
                                                 10
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1805 Filed 01/06/21 Page 11 of 27




pathological breathing disorder.” (Ex. 4, 2020 BOP Med. R. at 63.) However, the BOP

decided otherwise and declined to provide him with a C-Pap machine. (Ex. 5, 2019

BOP Med. R. at 1.)

      A French study found that obstructive sleep apnea raised the risk of early death

in COVID-19 patients. And courts have concluded that sleep apnea is a respiratory

problem that “can only predict an adverse reaction to COVID-19.” 28 In fact, “[c]ourts

have granted compassionate release to incarcerated individuals with obesity and sleep

apnea because those conditions place them at high risk for serious complications due

to COVID-19.”29 This Court should do the same.

             2.      COVID-19 poses acute risks to individuals in custody.

      The COVID-19 pandemic is devastating the BOP. Already “tinderboxes for

infectious disease,” prisons are even more dangerous now than we typically accept.30

As of January 5, 2020, more than 42,000 people incarcerated in the BOP and 4,800 staff

have contracted the virus.31 One hundred and ninety-six incarcerated people have




28
   United States v. Readus, No. 16-cr-20827, 2020 WL 2572280, at *3 (E.D. Mich. May 21,
2020) (citation omitted); United States v. Dean, No. 11-cr-20195, 2020 WL 4251344, at
*2 (E.D. Mich. July 24, 2020).
29
   United States v. Delgado, No. 18-cr-17, 2020 WL 2464685, at *4 (D. Conn. Apr. 30,
2020) (collecting cases); see also United States v. Rivera, No. 13-cr-20775, 2020 WL
5105090, at *3 (E.D. Mich. Aug. 31, 2020) (granting release to morbidly obese man with
hypertension and sleep apnea and collecting cases).
30
   United States v. Rodriguez, 451 F. Supp. 3d 392, 394 (E.D. Pa. 2020).
31
   Over 1,160 inmate cases occurred in privately-run BOP prisons, a figure buried in a
separate link on the BOP’s website. Private prisons do not report staff cases.
                                              11
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1806 Filed 01/06/21 Page 12 of 27




died,32 including at least 25 who were awaiting decisions on their compassionate release

requests. One hundred and thirty-seven facilities (including private prisons) and 66

RRCs have confirmed cases. The spread of the virus in the BOP is not under control.

And the consequences are felt far beyond prison walls.

       “COVID-19 case rates have been substantially higher and escalating much more

rapidly in prisons than in the US population.” 33 Moreover, “the adjusted death rate in

the prison population was 3.0 times higher than would be expected if the age and sex

distributions of the US and prison populations were equal.”34 Based on the BOP’s data,

the disease the incarcerated at a rate at least 4.45 times the general population (“at least”

because without universal testing, we do not know the true rate of infections).

       Incarcerated people cannot take appropriate hygienic and social-distancing

measures to protect themselves.35 As the BOP Director told to Congress, “[p]risons are

not designed for social distancing. In fact, they are designed for just the opposite.”36



32
   Fifteen deaths occurred in private prisons and four occurred on home confinement.
33
    Brendan Saloner, COVID-19 Cases and Deaths in Federal and State Prisons, JAMA
Internal Med. (July 8, 2020).
34
   Id.
35
   See United States v. Tamasoa, No. 15-cr-0124, 2020 WL 6700416, at *4 (E.D. Cal. Nov.
13, 2020) (“Courts have concluded . . . that the danger of COVID-19 to high-risk
individuals who are imprisoned is likely much greater than to those who are free to take
their own protective measures.”) (cleaned up) (collecting cases).
36
    Examining Best Practices for Incarceration and Detention During COVID-19:
Hearing before the Committee on the Judiciary United States Senate, June 2, 2020
(statement of Michael D. Carvajal, Director, BOP). See also BOP, Correcting Myths and
Misinformation About BOP and COVID-19, at 3 (admitting facilities are incapable of
implementing social distancing measures).
                                             12
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1807 Filed 01/06/21 Page 13 of 27




This is problematic given that indoor transmission can occur in places with poor

ventilation (such as prisons) from distances up to twenty feet and after as few as five

minutes.37

       At FCI Pekin, where Mr. Hunter is currently confined, there are 131 active cases

amongst incarcerated people and 9 cases amongst staff.38 Media accounts confirm that

many who test positive for COVID-19 in BOP receive virtually no care, and that staff

have “ignored or minimized . . . COVID-19 symptoms, and mixed the sick and healthy

together in haphazard quarantines.”39 Indeed, the Department of Justice Office of

Inspector General recently found that “[m]aintaining a safe, secure, and humane prison

system remains a challenge for DOJ and the BOP.”40

       Those in federal detention who have been spared by COVID-19 still suffer:

during the pandemic medical care for chronic conditions has been delayed and, in many

cases, withheld entirely. An OIG inspection of Metropolitan Detention Center (MDC)

Brooklyn, found that “sick call requests dating to early July 2020 had not been scheduled




37
   See Victoria Kim, Infected after 5 minutes, from 20 feet away: South Korea study shows coronavirus’
spread indoors, L.A. Times (Dec. 9, 2020).
38
   See Fed. Bureau of Prisons, COVID-19 Cases (last visited Jan. 6, 2021).
39
   Keri Blakiger & Keegan Hamilton, “I Begged Them to Let Me Die”: How Federal Prisons
Became Coronavirus Death Traps (June 18, 2020); see also Daniel Brown & Nkechi Taifa,
Congress must do more to protect people in prisons and jails and those re-entering the community, Des
Moines Register (Sept. 9, 2020).
40
   Michael E. Horowitz, Dep’t of Justice, Office of Inspector General, Top Management
and Performance Challenges Facing the Department of Justice 16 (Oct. 16, 2020).
                                                  13
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1808 Filed 01/06/21 Page 14 of 27




or seen as of late September 2020.” 41 At FMC Butner, a lawsuit alleges that when people

do get sick with COVID-19, “treatment is almost nonexistent,” and people are not

transferred to a hospital until “they are already experiencing respiratory failure.”42

       B.     Mr. Hunter was an Emerging Adult at the Time of the Crimes, was
              Sentenced under a Guidelines Regime that has Since Been Held
              Unconstitutional, and Received a Disproportionately Harsh
              Sentence as Compared to His More Culpable Co-Defendants.

       The Supreme Court has acknowledged “what ‘any parent knows’” and what

research has shown time and time again: juveniles and young adults are different. 43

“[D]evelopments in psychology and brain science continue to show fundamental

differences between juvenile and adult minds”—for example, in “parts of the brain

involved in behavior control.”44 Specifically, the prefrontal cortex of the brain does not

reach “full adult maturity” until “the early to mid-20s,” and this part of the brain

controls impulse control, complex decision-making, inhibition, and planning. (Ex. 7,

Keating Summ., at 3.) This is why young people have a difficult time adjusting risky

behavior after they have begun. (Id. at 3-4.) The immature brain and hormonal balances




41
    Dep’t of Justice, Office of the Inspector General, DOJ Releases Report of Remote
Inspection of Federal Bureau of Prisons Metropolitan Detention Center Brooklyn Examining the
Institution’s Response to the Coronavirus Pandemic (Nov. 10, 2020).
42
     Hallinan v. Scarantino, No. 20-cv-00563, Compl. ¶¶ 78–79, available at
https://www.aclu.org/legal-document/complaint-aclu-files-class-action-lawsuit-
against-butner-fcc.
43
   Miller v. Alabama, 567 U.S. 460, 471 (2012).
44
   Id. at 471-72 (cleaned up).
                                                14
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1809 Filed 01/06/21 Page 15 of 27




lead young people “to focus more on the benefits of risky behavior than on the possible

negative consequences of their actions.” (Id. at 5.)

       For these reasons, the Supreme Court acknowledged young people lack maturity

and have “an undeveloped sense of responsibility, leading to recklessness, impulsivity,

and heedless risk taking.” 45 They are also “more vulnerable to negative influences and

outside pressures, including from their family and peers.”46 Critically, their characters

are “not as well formed as an adult’s” because their “traits are less fixed and [their]

actions less likely to be evidence of irretrievable depravity.”47

       In short, although the law treated Mr. Hunter as an adult at the time of his

offenses because he was 23, there is a compelling, evidence-based argument to change

our approach to criminal conduct by emerging adults (ages 18-25).48 Simply stated,

unlike the law, neurologists resist an 18-year cutoff for good reason. The brain does not

typically reach full maturity until age 25. (Ex. 7, Keating Summ., at 11-12.) Certainly, a

person’s cognitive development is stymied when they drop out of school in ninth grade,

as Mr. Hunter did.




45
   Id. at 471 (cleaned up).
46
   Id. (cleaned up).
47
   Id. (cleaned up).
48
   See generally Elizabeth S. Scott et. al., Young Adulthood As A Transitional Legal Category:
Science, Social Change, and Justice Policy, 85 Fordham L. Rev. 641 (2016); Ex. 8, Arnett,
Jeffrey Jensen, Emerging Adulthood: A Theory of Development From the Late Teens Through the
Twenties, Am. Psychologist 469 (May 2000); See Ex. 9, Lindell, Karen U. & Goodjoint,
Katrina L., Rethinking Justice for Emerging Adults 11-12 (2020).
                                               15
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1810 Filed 01/06/21 Page 16 of 27




       Mr. Hunter was only 23 years old at the time of the homicide. At this age, he was

susceptible to peer pressure and less than fully capable of regulating impulse control or

risk-seeking behavior. Yet he is paying a bigger price for his actions than the more

culpable men who received favorable deals from the government in exchange for their

cooperation. See pages 4-5 & n.4, supra. This disparity and the fact of Mr. Hunter’s youth

at the time of his crimes are extraordinary and compelling circumstances.

       Further, the fact that Mr. Hunter is serving a mandatory life sentence for an

offense committed when he was 23 is an extraordinary and compelling reason. At the

time of his sentencing, the Guidelines were mandatory, leaving the court without the

power to ask whether the “within-Guidelines sentence [was] ‘greater than necessary’ to

serve the objectives of sentencing.” 49 Now that the Guidelines are advisory and judges

are empowered to use their discretion to consider how someone’s circumstances may

call for imposing a sentence either above or below the guideline range, it is “proper for

the Court to consider the fact that the Guidelines have changed – from mandatory to

discretionary – in determining whether to grant compassionate release.”50 This is true

even though Booker did not provide automatic relief to defendants like Mr. Hunter who

were sentenced before the decision issued because he “was sentenced under a regime

that has [since] been held unconstitutional[.]” 51


49
   Kimbrough v. United States, 552 U.S. 85, 91 (2007).
50
   United States v. Vigneau, 473 F. Supp. 3d 31, 38 (D.R.I. 2020).
51
   United States v. Jones, -- F. Supp. 3d --, 2020 WL 5359636, at *7 (N.D. Cal. Aug. 27,
2020).
                                               16
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1811 Filed 01/06/21 Page 17 of 27




       A judge in the post-Booker era would consider Mr. Hunter’s relative youth at the

time of the killing, especially in light of modern developments in neurosciences. “While

age does not excuse behavior, a sentencing court should account for age when inquiring

into the conduct of a defendant.” 52 Mr. Hunter’s “‘relative youth at the time of the

sentence’ particularly supports compassionate release because his young age is coupled

with an extremely long sentence.”53

       A court sentencing Mr. Hunter today would be constrained only by the

combined mandatory minimum of 25 years. 54 Having served 283 months, Mr. Hunter

has served nearly 28 years when good time is accounted for and has therefore satisfied

statutory requirements. Relief is appropriate.

III.   The § 3553(a) Factors Weigh in Favor of Release.

       The 283 months Mr. Hunter has served is sufficient to satisfy the purposes of

sentencing. 55 Mr. Hunter was sentenced to life imprisonment to reflect on the


52
   United States v. Lopez, No. 97-cr-01117, 2020 WL 6298061, at *5 (D. Haw. Oct. 27,
2020) (quotation omitted) (granting compassionate release to man who was 18 at the
time of his convictions, which included carrying a gun in relation to a drug trafficking
conspiracy and in the course of that crime committing first degree murder).
53
   Id. (quoting McCoy v. United States, No. 03-cr-197, 2020 WL 2738225, at *5 (E.D. Va.
May 26, 2020) (granting compassionate release to a man who was a teenager at time of
offense who had served over 17 years of his more than 35-year sentence) and citing
Maumau, No. 08-cr-00758, 2020 WL 806121, at *5, *7 (granting release in part based on
the young age of the defendant who was 20 when arrested and 24 when sentenced).
54
   See 21 U.S.C. § 848(e)(1)(A) (20-year minimum); 18 U.S.C. § 924(c) (5-year minimum).
55
   United States v. Sain, No. 07-cr-20309, 2020 WL 5906167, at *6 (E.D. Mich. Oct. 6,
2020) (“The overarching § 3553 consideration is that in the end, the Court is to impose
a sentence that is sufficient but not greater than necessary to accomplish the goals of
sentencing.”) (citing Kimbrough, 552 U.S. at 101 (2007)).
                                             17
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1812 Filed 01/06/21 Page 18 of 27




seriousness of his offenses. In his more than two decades in prison, he has matured

from a rash young man to a reflective, empathetic middle-aged man.

      Mr. Hunter’s convictions are serious. Death is always serious. However, other

incarcerated people “convicted of both capital and other violent crimes and sentenced

to life have been released by district courts in light of the pandemic.” 56 And life

sentences are not always appropriate when someone is convicted of murder. Indeed,

throughout the country, district courts routinely impose non-life sentences for murder.

For instance, in 2019, the average murder sentence was 255 months.57 Although the

average murder sentence in 2018 was 291 months, the Sixth Circuit average was 232

months.58 This suggests a life sentence is not always necessary to reflect the seriousness




56
   See, e.g., United States v. Rios, No. 94-cr-112, 2020 WL 7246440, at *5 (D. Conn. Dec.
8, 2020) (collecting cases); id. at *1, *3 (releasing man serving three life sentences, one
of which was for VICAR murder, who had 7 disciplinary infractions and six priors by
the time he was sentenced at age 27, even though he “planned this murder, acting not
on impulse of on orders from others, but rather with the hard heart of a calculated
killer”); Lopez, No. 97-cr-01117, 2020 WL 6298061 (granting compassionate release to
man who was 18 at the time of his convictions, which included carrying a gun in relation
to a drug trafficking conspiracy and in the course of that crime committing first degree
murder). Cf. United States v. Rodriguez, -- F. Supp. 3d. --, 2020 WL 5810161, at *1, *6, *7
(S.D.N.Y. Sept. 30, 2020) (reducing man’s life sentence – imposed for RICO
convictions as well as the “brutal torture” and “brutal murder” of a government
informant pursuant to § 848(e)(1)(A) – where man was the chief lieutenant of the
enterprise, 34 at the time of arrest, and where the murder “not was not ‘average’
murder” but rather “an act of torture and violence designed to send a dangerous
message that cooperation with law enforcement would be brutally punished”).
57
   See U.S.S.C., 2019 Annual Report and Sourcebook of Federal Sentencing Statistics, at 64.
58
   U.S.S.C., Statistical Information Packet, Fiscal Year 2018, Sixth Circuit, at 11.
                                                 18
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1813 Filed 01/06/21 Page 19 of 27




of the offense. Mr. Hunter has served more than 283 months (289 if his state custody

is counted, see note 2, supra), which is longer than many courts deem necessary.

      The government cannot seriously argue that anything short of a life sentence is

insufficient given the sentences of Mr. Hunter’s codefendants. Powell, who pled guilty

to killing three people, was released in 2013. 59 See pages 4-5 & n.4, supra. And Patton,

who ordered several murders including that of Ms. Johnson, never pled to killing

anyone.60 A sentence reduction would address glaring disparities in this case.

      The 283 months Mr. Hunter has served is substantial punishment that reflects

the seriousness of his offenses and the need for deterrence, particularly in light of the

harsh conditions of confinement since COVID began ravaging the BOP. The pandemic

has amplified the severity of his sentence, a consideration that speaks to the need “to

provide just punishment[.]”61 Surely “just punishment” does not include a period of

incarceration during which a susceptible man is exposed to a life-threatening virus.


59
   Cf. Rios, No. 94-cr-112, 2020 WL 7246440, at *6 (“While taking one person’s life is
morally reprehensible, killing three bespeaks a level of depravity that distinguishes Mr.
Morales’s crimes from those of Mr. Rios.”). More recently, the government agreed to a
prison term of 20 to 25 years for a man who confessed to the intentional killing of a
person in relation to the drug conspiracy. United States v. Antoine, No. 19-cr-00140, ECF
No. 349 at 9-10 (D. Md.). (ECF No. 349 at 6, 9-10.)
60
   As another court observed, “the danger posed by” leaders of organized criminal
enterprises such as Patton “is not that these leaders will personally engage in acts of
violence, but that they ‘can command others to do so.’” United States v. Gioeli, No. 08-
cr-240, 2020 WL 2572191, at *5 (E.D.N.Y. May 21, 2020) (quoting United States v. Gotti,
No. 02-cr-743, 2020 WL 497987, at *9 (S.D.N.Y. Jan. 15, 2020) (“Bosses don’t commit
violence themselves, they have subordinates do their bidding.”).
61
   18 U.S.C. § 3553(a)(2)(A). See also United States v. Little, No. 18-cr-308, 2020 WL
2613034, at *2 (N.D. Ohio May 23, 2020) (“The laborious nature of [incarceration
                                           19
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1814 Filed 01/06/21 Page 20 of 27




       Mr. Hunter’s most relevant personal characteristic is COVID vulnerability, which

place him at high risk of severe illness or worse.62 Another relevant consideration is his

efforts toward rehabilitation. 63 The Court must consider post-offense developments

under § 3553(a), which provide “the most up-to-date picture” of Mr. Hunter and “sheds

light on the likelihood that [he] will engage in future criminal conduct.” 64

       Mr. Hunter has used his time in custody to work on himself. He has taken

advantage of programming and earned his GED despite not having any reason to

suspect that he might one day be released. (See Ex. 10, Prog. Rev. (SEALED).) He has

taken drug education courses, several classes aimed at improving his physical health, a

parenting course, GED courses, and, although not reported in his records, Mr. Hunter

completed the intensive CODE program, now known as the Challenge Program, at

USP Leavenworth in 2001. The BOP describes the Challenge Program as “a cognitive-

behavioral, residential treatment program” that provides “treatment to high security

inmates” and “focuses on the reduction of antisocial peer associations; promotion of

positive relationships; increased self-control and problem solving skills; and

development of pro-social behaviors. The program places a special emphasis on


during a COVID-19 outbreak] incarceration causes the § 3553(a) factors to favor release
before the defendant has served his [] full sentence.” Cf. Rodriguez, No. 00-cr-761, 2020
WL 5810161, at *3 (describing increased severity of sentence as a factor weighing in
favor of a finding of extraordinary and compelling reasons).
62
   See 18 U.S.C. § 3553(a)(1); United States v. Owdish, No. 18-cr-20423, 2020 WL 4596822,
at *4 (E.D. Mich. Aug. 11, 2020).
63
   See, e.g., Sain, No. 07-20309, 2020 WL 5906167, at *4-*5.
64
   Pepper v. United States, 562 U.S. 476, 492 (2011).
                                               20
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1815 Filed 01/06/21 Page 21 of 27




violence prevention.” In addition to programming, Mr. Hunter engages in self-study

and is an avid consumer of self-help books. He wants to mentor at-risk youth if he is

released and he can be an asset to the community in this role. (Ex. 2, Hunter Ltr.)

Further, Mr. Hunter works as a Rec Weekend Orderly, which will help him attain his

goal of starting a cleaning company. (Ex. 10, Prog. Rev.; Ex. 2, Hunter Ltr.) To the

extent he needs additional skills or therapy, supervised release can provide those

services.

         Mr. Hunter is not a danger to the community. 65 It is true that he has convictions

from nearly 25 years ago. (PSR ¶¶ 48-53.) But people with priors are not irredeemable.

Indeed, “this country’s criminal justice system is premised on the idea that a person

can—and hopefully will—change after several years locked in prison.” 66 Mr. Hunter

acknowledges his past but has worked hard to rise above it and is determined to leave

it behind him. At age 51, he is not the same man he once was. His 23-plus years in

custody have shed new light on the § 3553(a) analysis as it applies to him, and which

was constrained in 2003 by the then-mandatory Guidelines. Today, Mr. Hunter accepts

responsibility for his mistakes and fully appreciates, and lives each day with, the




65
     18 U.S.C. § 3553(a)(2)(c).
66
     Lopez, No. 97-cr-01117, 2020 WL 6298061, at *5 (quotation omitted).
                                          21
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1816 Filed 01/06/21 Page 22 of 27




repercussions of his actions. (See, e.g., Ex. 2, Hunter Ltr.) Mr. Hunter’s acceptance of

responsibility, contrition, and remorse is best evidenced by his letter to the Court.67 (Id.)

       Mr. Hunter is much older, more mature, and wiser than he was at 23 years old.

He is nearly 52 years old, making him statistically unlikely to recidivate.68 Although

convicted of a violent crime, “[w]ithin any given age bracket, individuals released after

imprisonment for violent crimes recidivate at a lower rate than releasees who served

time for any other category of crime.”69

       Mr. Hunter’s BOP disciplinary history does not speak to his current

dangerousness. He has been disciplined ten times, but his disciplinary history has had a

positive trajectory. Only a few infractions were “violent” and they can only be described

as such if one ignores the inherent dangers at USPs that require those incarcerated there

to be prepared to defend themselves. (See Ex. 11, Discipline (SEALED).) They also

occurred more than 14 years ago.

       First, in 2002, another inmate at USP Pollack was about to attack Mr. Hunter

with a shank. Aware his life was on the line, he put a lock into a sock. Mr. Hunter did


67
   See United States v. Brown, No. 00-cr-0100, 2020 WL 7425328, at *17 (D. Md. Dec. 17,
2020) (noting that inmate incarcerated for life “now accepts responsibility for his
misconduct” and quoting inmate’s letter in decision granting his compassionate release).
68
   See, e.g., United States v. Tucker, No. 3-CR-246-02, 2019 WL 324423, *2 (S.D. Iowa Jan.
23, 2019) (granting relief under the 1SA and noting that “defendant turned fifty last
year, an age at which the Sentencing Commission has found that recidivism rate begins
to decline substantially”); U.S.S.C., The Effects of Aging on Recidivism Among Federal Offenders
at 11 (“[A]ge is . . . a strong factor influencing the likelihood of committing crime[.]”).
69
   J.J. Prescott, Benjamin Pyle, Sonja B. Starr, Understanding Violent-Crime Recidivism, 95
Notre Dame L. Rev. 1643, 1688 (2020).
                                                22
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1817 Filed 01/06/21 Page 23 of 27




not use it but displayed it as his assailant approached him. Then in 2003, while

incarcerated at USP Beaumont, Mr. Hunter admitted to possessing a shank. He was not

accused of threatening anyone with it, of brandishing it, or of using it.

       In 2006, Mr. Hunter received two shots at USP Terre Haute. In one, he was

accused of possessing a shank. Mr. Hunter had just moved into a new cell and guards

found a shank screwed inside of a light fixture. Mr. Hunter did not know it was there

and could not access it. In another, Mr. Hunter and his friend got into a scuffle. Neither

was injured. They were placed in a cell together and did not fight again.

       Frankly, Mr. Hunter’s relatively short disciplinary history during his time in USPs

is remarkable given that he spent so much time at prisons where conflict and violence

are commonplace. USP Pollock has been described, at the time Mr. Hunter was there,

as “a bit like 1960s Vietnam” because it “averaged dozens of stabbings a month.”70

And USP Beaumont has been dubbed “the thunder dome,” a “moniker borrowed from

the Mad Max fantasy flicks of the 1980s, [that] refers to the place where two go in and

only one leaves alive.”71

       For nearly 11 years, Mr. Hunter was misconduct free. He then received three less

serious misconducts upon transferring to Pekin in 2018. In the first, a woman in the



70
   John Broman, What I Learned from 13 Years of Witnessing Violence in Federal Prisons, Vice
(Sep. 25, 2015); see also Brandon Sample, Violence on the Rise in BOP Facilities, Prison Legal
News (Aug. 15, 2009).
71
   Leah Caldwell, USP Beaumont, Texas: Murder and Mayhem in the Thunder Dome, Prison
Legal News (Sept. 15, 2005).
                                           23
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1818 Filed 01/06/21 Page 24 of 27




cafeteria accused Mr. Hunter of gracing her hand when he picked up a cup. Later, he

was cited for refusing to obey an order. A rookie guard asked Mr. Hunter to open his

ice cream bar. When Mr. Hunter instead showed him the commissary receipt, the guard

called him into an office and said, “When I tell you to do something, you do it.” Finally,

in August 2019, Mr. Hunter was ticketed for “being in an unauthorized area.” During

rec time, a guard summoned “Hunter from Illinois 2” over a speaker. Because there are

many “Hunters” at Pekin and Mr. Hunter is in Iowa 1, he did not think he was being

called. Later, a lieutenant acknowledged a different unit was referenced in the callout

but stated that Mr. Hunter should have checked in anyway. It is worth adding here that

racially-disparate punishment exists in prisons. “African Americans are subject to higher

rates of punishment and are provided with inferior health care while incarcerated.”72

      While Mr. Hunter’s disciplinary record is not spotless, “[n]othing in [it] raises any

concern about him having a continued propensity for violence.”73 And, in any event,

the BOP sanctioned Mr. Hunter for his misconduct, all of which is either too remote

or insufficiently severe to warrant denying his motion.74


72
   Jeremiah Wade-Olson, PhD, Punishing the Vulnerable: Discrimination in American Prisons
at 72 (Praeger: 2019) (citations omitted). See also id. at 75 (“Rather than a difference in
offending, there is evidence that patterns of rule enforcement were systematically biased
against African American inmates.”).
73
   United States v. Clausen, No. 00-cr-291, 2020 WL 4260795, at *8 (E.D. Pa. July 24,
2020).
74
   See, e.g., United States v. Marks, 455 F. Supp. 3d 17, 27 (2020) (finding defendant with
stacked § 924(c) convictions did not pose a danger despite infractions for fighting in
2008, 2009, and 2010, and being found guilty of “bribing a staff member” in 2013);
United States v. James, 03-cr-21013, ECF Nos. 164, 174 (S.D. Fla. Oct. 7, 2020) (granting
                                               24
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1819 Filed 01/06/21 Page 25 of 27




       Mr. Hunter’s placement in medium security facilities also undercuts a finding that

the public needs to be protected from him. “The BOP generally gives defendants with

life sentences a ‘high’ security classification unless an administrator waives certain public

safety factors.” 75 The BOP first transferred Mr. Hunter to a medium-security facility in

2014. This suggests the BOP believes Mr. Hunter has made progress.

       Mr. Hunter’s institutional record is a testament to the remorseful and peaceful

man he has become and is a strong predictor of how he will perform on supervised

release if his sentence is reduced. Mr. Hunter’s conduct and efforts to prepare for

reentry show that his release will not endanger the public.

       Finally, Mr. Hunter has a solid release plan. He enjoys the love and support of

family and friends who have offered to help him succeed if he is released early. (See Ex.

12, Support Ltrs.) If released, Mr. Hunter plans to reside in a condominium near

downtown Detroit that his friend, Mr. Lawrence Johnson, owns and has offered to Mr.

Hunter. Mr. Johnson owns several multifamily unit buildings in the city and has also

offered to employ Mr. Hunter to clean and maintain the properties. Following his

release, Mr. Hunter will be supervised by Probation for as long as the Court deems

appropriate, which will curtail his liberty interests, as he will face harsh consequences if


release to a defendant with five disciplinary infractions, including testing positive for
THC and twice possessing a “hazardous tool”); United States v. Clemons, No. 08-cr-102,
2020 U.S. Dist. LEXIS 12879, at *10 (E.D. Tenn. Jan. 27, 2020) (reducing a 360-month
sentence of a defendant with 17 prior convictions who had been sanctioned by the BOP
three times in the six months before his motion was filed).
75
   United States v. Ledezma-Rodriguez, 472 F. Supp. 3d 498, 508 & n.6 (S.D. Iowa 2020).
                                              25
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1820 Filed 01/06/21 Page 26 of 27




he violates any release condition. Supervised release will also “assist him in his

‘transition to community life’ and ‘fulfill[] rehabilitative ends.’” 76

                                      CONCLUSION

       The Court has wide discretion to craft a sentence that satisfies all the 18 U.S.C.

§ 3553(a) factors. He requests an order reducing his sentence to time served and

imposing a term of supervised release.

                                            Respectfully submitted,

                                            FEDERAL COMMUNITY DEFENDER

Dated: January 6, 2021                      s/Laura Danielle Mazor
                                            Attorney for Ronald Hunter
                                            613 Abbott Street, Suite 500
                                            Detroit, Michigan 48226
                                            (313) 967-5542
                                            E-mail: laura_mazor@fd.org




 Jones, No. 94-cr-20079, 2020 WL 5359636, at *11 (quoting United States v. Johnson, 529
76

U.S. 53, 59 (2000)).
                                       26
Case 2:92-cr-81058-MFL ECF No. 957, PageID.1821 Filed 01/06/21 Page 27 of 27




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                        Cr. No. 92-81058

v.                                            Honorable Matthew F. Leitman

D-21 RONALD HUNTER,

            Defendant.
                                        /

                           CERTIFICATE OF SERVICE

      Counsel certifies that on the below date, the foregoing paper was filed with the

clerk of the Court using the ECF system, which will send notification to opposing

counsel.

                                       Respectfully submitted,

                                       FEDERAL COMMUNITY DEFENDER

Dated: January 6, 2021                 s/Laura Danielle Mazor
                                       Attorney for Ronald Hunter
                                       613 Abbott Street, Suite 500
                                       Detroit, Michigan 48226
                                       (313) 967-5542
                                       E-mail: laura_mazor@fd.org




                                         27
